           Case 2:21-cr-00010-APG-DJA Document 20 Filed 01/13/21 Page 1 of 3




 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   Nevada Bar Number 13644
     JARED L. GRIMMER
 3   Assistant United States Attorney
     501 Las Vegas Boulevard South, Suite 1100
 4   Las Vegas, Nevada 89101
     Tel: 702-388-6336
 5   jared.l.grimmer@usdoj.gov

 6   Attorneys for Plaintiff
     The United States of America
 7
                                 UNITED STATES DISTRICT COURT
 8                                    DISTRICT OF NEVADA
 9   UNITED STATES OF AMERICA,                       Case No. 2:21-cr-00010-APG-DJA -00059-
                                                    VCF0000-XXX
10                  Plaintiff,                       Motion to Unseal Case

11          v.

12   JOSE FLORES-DE LA CRUZ,

13                 Defendant.

14

15          The United States of America, by and through its attorneys, Nicholas Trutanich,

16   United States Attorney, and Jared L. Grimmer, Assistant United States Attorney, moves

17   for entry of the proposed Order unsealing the above-captioned case.

18          In support of its motion, the Government states:

19      1. On or about December 18, 2020, a Complaint was filed with the Court, charging

20   Mr. Flores-De La Cruz with violation of 8 U.S.C. § 1326(a), Deported Alien Found in the

21   United States. See ECF No. 1, 2:20-mj-01090-VCF.

22      2. Mr. Flores-De La Cruz made an initial appearance before the Court on or about

23   December 22, 2020, and was ordered detained pending trial. Id. at ECF Nos. 6, 16. Mr.

24   Flores-De La Cruz remains detained by the U.S. Marshals Service.
            Case 2:21-cr-00010-APG-DJA Document 20 Filed 01/13/21 Page 2 of 3




 1      3. Mr. Flores-De La Cruz has signed a plea agreement with the United States, and this

 2   Court has set a change of plea hearing for March 3, 2021. This case was not sealed when it

 3   was before the Magistrate Court, but when set before this Court, it was designated as

 4   sealed.

 5      4. Therefore, the United States moves this Court to unseal the above-captioned case, in

 6   that keeping it sealed is not necessary.

 7             DATED this 12th day of January, 2021.

 8                                              NICHOLAS A. TRUTANICH
                                                United States Attorney
 9

10                                                     /s/ Jared L. Grimmer
                                                JARED L. GRIMMER
11                                              Assistant United States Attorney

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                  2
            Case 2:21-cr-00010-APG-DJA Document 20 Filed 01/13/21 Page 3 of 3




 1

 2

 3                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
 4

 5   UNITED STATES OF AMERICA,                     Case No. 2:21-cr-00010-APG-DJA ---

 6                   Plaintiff,                    Order Unsealing Case

 7          v.

 8   JOSE FLORES-DE LA CRUZ,

 9                          Defendant.

10

11          Upon consideration and review of the Government’s motion:

12          IT IS HEREBY ORDERED that the above-captioned matter, United States of America

13   v. Jose Flores-De La Cruz, is unsealed.

14                      13th day of January, 2021.
            DATED this ______

15                                                 By the Court:

16
                                                   ____________________________
17                                                 Honorable Andrew P. Gordon
                                                   United States District Judge
18

19

20

21

22

23

24


                                               3
